              Case 2:19-cv-00620-JLR Document 92 Filed 06/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          ADAMA JAMMEH,                                 CASE NO. C19-0620JLR

11                               Plaintiff,               ORDER TO SHOW CAUSE WHY
                   v.                                     THE COURT SHOULD NOT
12                                                        STRIKE PLAINTIFFS’ JURY
                                                          DEMAND AS UNTIMELY
            HNN ASSOCIATES LLC,
13
                                 Defendant.
14

15          On April 26, 2019, Defendants removed this action to federal court. (Not. of

16   Removal (Dkt. # 1).) On June 13, 2019, the parties filed a joint status report stating that

17   “[n]o party has demanded a jury trial.” (JSR (Dkt. # 8) at 6.) On June 14, 2019, the court

18   issued a scheduling order setting a bench trial for October 13, 2020. (Sched. Ord. (Dkt.

19   # 9) at 1.) On October 15, 2019, the court granted Plaintiffs’ motion to file for leave to

20   file a second amended complaint. (10/15/19 Order (Dkt. # 18).) On October 16, 2019,

21   Plaintiffs filed their second amended complaint, which contained a jury demand. (SAC

22   (Dkt. # 19) at 1.) On June 15, 2020, the court granted the parties’ joint motion for a new


     ORDER - 1
              Case 2:19-cv-00620-JLR Document 92 Filed 06/17/20 Page 2 of 2



 1   trial date and case schedule and has stated that it intended to set a new trial date at the end

 2   of the court’s trial calendar in fall of 2021. (See Min. Ord. (Dkt. # 88); see also Joint

 3   Mot. (Dkt. # 84).) The court now ORDERS Plaintiffs to show cause why the court

 4   should not strike the jury demand contained in Plaintiffs’ second amended complaint as

 5   untimely and enter a revised scheduling order that sets a bench trial. The court further

 6   ORDERS Plaintiffs to file its response to this order no later than seven (7) days from the

 7   filing date of this order and to limit its response to no more than ten (10) pages.

 8   Defendants may, but are not required to, file a response to this order. If Defendants file

 9   such a response, their response shall be filed within the same time and page limits as this

10   order provides for Plaintiffs.

11          Dated this 17th day of June, 2020.

12

13                                                      A
                                                        JAMES L. ROBART
14
                                                        United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 2
